11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

Amanda Marie Coci and                            * From the 35th District Court
Heart of Texas EMS, Inc.,                         of Brown County,
d/b/a Heart of Texas EMS,                         Trial Court No. CV1801020.

Vs. No. 11-18-00353-CV                           * September 12, 2019

April Dower,                                     * Opinion by Wright, S.C.J.
                                                   Dissenting Opinion
                                                   by Stretcher, J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Stretcher, J., and Wright, S.C.J.,
                                                   sitting by assignment)
                                                   (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this court’s
opinion, the order of the trial court is in all things affirmed. The costs incurred
by reason of this appeal are taxed against Amanda Marie Coci and Heart of
Texas EMS, Inc., d/b/a Heart of Texas EMS.